UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22558 Brookfield Investment Funds (Exact name of registrant as specified in charter) Three World Financial Center, 200 Vesey Street, 24th Floor, New York, NY 10281-1010 (Address of principal executive offices) (Zip code) Kim G. Redding, Three World Financial Center, 200 Vesey Street, 24th Floor, New York, NY 10281-1010 (Name and address of agent for service) (800) 497-3746 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. Brookfield Global Listed Real Estate Fund Schedule of Investments (Unaudited) March 31, 2012 Shares Value COMMON STOCKS - 96.7% AUSTRALIA - 8.2% Diversified - Sector - 1.7% Dexus Property Group 1 (Cost - $88,294) $ Retail - 6.5% Westfield Group 1 Westfield Retail Trust 1 Total Retail (Cost - $305,479) Total AUSTRALIA (Cost - $393,773) CANADA - 1.9% Residential - 1.9% Boardwalk Real Estate Investment Trust 1 (Cost - $87,242) Total CANADA (Cost - $87,242) FRANCE - 2.7% Diversified - Sector - 2.7% Unibail-Rodamco SE 1 (Cost - $130,259) Total FRANCE (Cost $130,259) GERMANY - 1.3% Office - 1.3% Alstria Office REIT-AG 1 (Cost - $65,328) Total GERMANY (Cost - $65,328) HONG KONG - 14.6% Diversified - Sector - 4.4% Sun Hung Kai Properties Ltd. 1 (Cost - $227,760) Hotel - 2.6% The Hongkong & Shanghai Hotels 1 (Cost - $105,677) Office - 3.3% Hongkong Land Holdings Ltd. 1 (Cost - $137,134) Retail - 4.3% Hang Lung Properties Ltd. 1 (Cost - $186,875) Total HONG KONG (Cost $657,446) ITALY - 1.0% Office - 1.0% Beni Stabili SpA 1 (Cost - $50,861) Total ITALY (Cost - $50,861) Brookfield Global Listed Real Estate Fund Schedule of Investments (Unaudited) March 31, 2012 Shares Value COMMON STOCK (continued) JAPAN - 8.0% Office - 5.8% Japan Real Estate Investment Corp. 1 12 $ Mitsubishi Estate Co. Ltd. 1 Total Office (Cost - $272,375) Retail - 2.2% United Urban Investment Corp. 1 (Cost - $104,944) Total JAPAN (Cost - $377,319) NORWAY - 1.5% Diversified - Sector - 1.5% Norwegian Property ASA 1 (Cost - $64,803) Total NORWAY (Cost $64,803) SINGAPORE - 2.2% Diversified - Sector - 2.2% CapitaLand Ltd. 1 (Cost - $90,068) Total SINGAPORE (Cost - $90,068) UNITED KINGDOM - 7.1% Office - 3.8% Derwent London PLC 1 Great Portland Estates PLC 1 Total Office (Cost - $188,931) Retail - 3.3% Hammerson PLC 1 Shaftesbury PLC 1 Total Retail (Cost - $159,143) Total UNITED KINGDOM (Cost - $348,074) UNITED STATES - 48.2% Healthcare - 7.5% Brookdale Senior Living, Inc. 2 Health Care REIT, Inc. Total Healthcare (Cost - $334,200) Homebuilders - 3.1% Lennar Corp. (Cost - $107,433) Industrial - 2.5% First Industrial Realty Trust, Inc. 2 (Cost - $119,736) Mixed - 2.1% Kilroy Realty Corp. (Cost - $97,490) Timber - 1.8% Rayonier, Inc. (Cost - $85,131) Brookfield Global Listed Real Estate Fund Schedule of Investments (Unaudited) March 31, 2012 Shares Value COMMON STOCK (continued) Office - 11.8% Boston Properties, Inc. $ Douglas Emmett, Inc. SL Green Realty Corp. Total Office (Cost - $522,722) Regional Malls - 7.7% Simon Property Group, Inc. (Cost - $343,636) Residential - 5.5% Camden Property Trust Essex Property Trust, Inc. Total Residential (Cost - $246,633) Self Storage - 4.1% Public Storage (Cost - $200,763) Strip Centers - 2.1% DDR Corp. (Cost - $86,194) Total UNITED STATES (Cost - $2,143,938) Total COMMON STOCK (Cost - $4,409,111) Total Investments - 96.7% (Cost - $4,409,111) Other Assets in Excess of Liabilities - 3.3% TOTAL NET ASSETS - 100.0% $ Brookfield Global Listed Real Estate Fund Notes to Schedule of Investments (Unaudited) March 31, 2012 The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 - Foreign security or a U.S. security of a foreign company 2 - Non-income producing security. Brookfield Global Listed Infrastructure Fund Schedule of Investments (Unaudited) March 31, 2012 Shares Value COMMON STOCKS - 98.7% AUSTRALIA - 4.6% Infrastructure - Diversified - 2.1% DUET Group 1 (Cost - $474,810) $ Toll Roads - 1.5% Transurban Group 1 (Cost - $364,704) Transmission & Distribution - 1.0% Spark Infrastructure Group 1,4 (Cost - $233,222) Total AUSTRALIA (Cost - $1,072,736) CANADA - 12.9% Oil & Gas Storage & Transportation - 12.9% Enbridge, Inc. 1 Gibson Energy, Inc. 1 TransCanada Corp. 1 Total Oil & Gas Storage & Transportation (Cost - $3,013,269) Total CANADA (Cost - $3,013,269) CHINA - 2.0% Infrastructure - Diversified - 1.1% Shenzhen International Holdings Ltd. 1 (Cost - $237,430) Toll Roads - 0.9% Sichuan Expressway Company Ltd. 1 (Cost - $231,871) Total CHINA (Cost - $469,301) FRANCE - 2.6% Infrastructure - Communications - 1.0% Eutelsat Communications SA 1 (Cost - $251,067) Toll Roads - 1.6% Group Eurotunnel SA 1 (Cost - $319,467) Total FRANCE (Cost - $570,534) GERMANY - 1.0% Airports - 1.0% Fraport AG 1 (Cost - $219,621) Total GERMANY (Cost - $219,621) Brookfield Global Listed Infrastructure Fund Schedule of Investments (Unaudited) March 31, 2012 Shares Value COMMON STOCKS (continued) ITALY - 3.8% Oil & Gas Storage & Transportation - 1.5% Snam Rete Gas SpA 1 (Cost - $346,867) $ Toll Roads - 2.3% Atlantia SpA 1 (Cost - $547,695) Total ITALY (Cost $894,562) LUXEMBOURG - 2.1% Financial - 0.5% Bilfinger Berger Global Infrastructure SICAV SA 1,3 (Cost $113,871) Infrastructure - Communications - 1.6% SES SA 1 (Cost $362,574) Total LUXEMBOURG (Cost - $476,445) SPAIN - 1.5% Toll Roads - 1.5% Abertis Infraestructuras SA 1 (Cost - $352,072) Total SPAIN (Cost - $352,072) SWITZERLAND - 1.1% Airports - 1.1% Flughafen Zurich AG 1 (Cost - $236,991) Total SWITZERLAND (Cost - $236,991) UNITED ARAB EMIRATES - 0.7% Ports - 0.7% DP World Ltd. 1 (Cost - $146,635) Total UNITED ARAB EMIRATES (Cost - $146,635) UNITED KINGDOM - 10.4% Infrastructure - Diversified - 0.5% John Laing Infrastructure Fund Ltd. 1,3 (Cost - $115,877) Transmission & Distribution - 5.9% National Grid PLC 1 (Cost - $1,393,880) Water - 4.0% Severn Trent PLC 1 United Utilities Group PLC 1 Total Water (Cost - $959,542) TOTAL UNITED KINGDOM (Cost - $2,469,299) Brookfield Global Listed Infrastructure Fund Schedule of Investments (Unaudited) March 31, 2012 Shares Value COMMON STOCKS (continued) UNITED STATES - 56.0% Infrastructure - Communications - 10.3% American Tower Corp. $ Crown Castle International Corp. 2 SBA Communications Corp. 2 Total Infrastructure - Communications (Cost - $2,308,133) Infrastructure - Diversified - 2.5% CenterPoint Energy, Inc. Macquarie Infrastructure Company LLC Total Infrastructure - Diversified (Cost - $604,495) Oil & Gas Storage & Transportation - 36.3% Chesapeake Midstream Partners L.P. El Paso Corp. Enbridge Energy Management LLC 13 Energy Transfer Equity L.P. Enterprise Products Partners L.P. MarkWest Energy Partners L.P. NiSource, Inc. NuStar Energy L.P. ONEOK, Inc. Plains All American Pipeline L.P. Regency Energy Partners L.P. Sempra Energy Spectra Energy Corp. Sunoco, Inc. Tesoro Logistics L.P. Williams Partners L.P. Total Oil & Gas Storage & Transportation (Cost - $8,399,760) Timber - 1.0% Weyerhaeuser Co. (Cost - $235,485) Transmission & Distribution - 5.9% ITC Holdings Corp. NorthWestern Corp. PG&E Corp. Total Transmission & Distribution (Cost - $1,405,672) Total UNITED STATES (Cost - $12,953,545) Total COMMON STOCKS (Cost - $22,875,010) Total Investments - 98.7% (Cost - $22,875,010) Other Assets in Excess of Liabilities - 1.3% TOTAL NET ASSETS - 100.0% $ Brookfield Global Listed Infrastructure Fund Notes to Schedule of Investments (Unaudited) March 31, 2012 The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 - Foreign security or a U.S. security of a foreign company. 2 - Non-income producing security. 3 - ETFs - Exchange Traded Funds. 4 - Security exempt from registration under Rule 144A of the Securities Act of 1933.Thesesecurities may only be resold in transactions exempt from qualified institutional buyers.As ofMarch 31, 2012, the total value of all such investments was $250,332 or 1.04% of net assets. Brookfield High Yield Fund Schedule of Investments (Unaudited) March 31, 2012 Interest Rate Maturity Principal Amount (000s) Value HIGH YIELD CORPORATE BONDS - 92.2% Basic Industry - 13.1% AK Steel Corp. 7.63 % 05/15/20 $ $ Associated Materials LLC 11/01/17 Cascades, Inc. 2 01/15/20 FMG Resources August 2006 Property Ltd. 1,2,3 04/01/22 Hexion US Finance Corp./Hexion Novia Scotia Finance ULC 02/01/18 Huntsman International LLC 03/15/21 Ineos Group Holdings Ltd. 1,2,3 02/15/16 Polymer Group, Inc. 02/01/19 Steel Dynamics, Inc. 03/15/20 Tembec Industries, Inc. 2 12/15/18 Trimas Corp. 12/15/17 United States Steel Corp. 02/01/18 Verso Paper Holdings LLC/Verso Paper, Inc. 1,3 01/15/19 75 Total Basic Industry (Cost - $2,549,194) Capital Goods - 8.3% AAR Corp. 1,3 01/15/22 Berry Plastics Corp. 05/15/18 Building Materials Corporation of America 1,3 05/01/21 Crown Cork & Seal Company, Inc. 12/15/26 Masonite International Corp. 1,2,3 04/15/21 Owens-Illinois, Inc. 05/15/18 Terex Corp. 04/01/20 Terex Corp. 11/15/17 Total Capital Goods (Cost - $1,608,740) Consumer Cyclical - 15.8% American Axle & Manufacturing, Inc. 03/01/17 Chester Downs & Marina LLC 1,3 01/15/20 CityCenter Holdings LLC/CityCenter Finance Corp. 01/15/16 Jaguar Land Rover PLC 1,2,3 05/15/21 Levi Strauss & Co. 05/15/20 Limited Brands, Inc. 07/15/37 Marina District Finance Comany, Inc. 08/15/18 McJunkin Red Man Corp. 12/15/16 MGM Resorts International 01/15/17 MGM Resorts International 1,3 02/01/19 50 Niska Gas Storage US LLC/Niska Gas Storage Canada ULC 03/15/18 Pharmaceutical Product Development, Inc. 1,3 12/01/19 Phillips-Van Heusen Corp. 05/15/20 Pittsburgh Glass Works LLC 1,3 04/15/16 Tenneco, Inc. 12/15/20 Visteon Corp. 04/15/19 Total Consumer Cyclical (Cost - $3,042,754) Consumer Non-Cyclical - 11.6% Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 01/15/19 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 03/15/20 B&G Foods, Inc. 01/15/18 C&S Group Enterprises LLC 1,3 05/01/17 Cenveo Corp. 02/01/18 Deluxe Corp. 03/15/19 Iron Mountain, Inc. 08/15/21 Jarden Corp. 11/15/22 Reynolds Group Issuer, Inc./Reynolds Group Issuer LLC 1,3 04/15/19 RSC Equipment Rental, Inc./RSC Holdings III LLC 02/01/21 Service Corporation International 11/15/21 Total Consumer Non-Cyclical (Cost - $2,242,284) Brookfield High Yield Fund Schedule of Investments (Unaudited) March 31, 2012 Interest Rate Maturity Principal Amount (000s) Value HIGH YIELD CORPORATE BONDS (continued) Energy - 16.5% Arch Coal, Inc. 1,3 7.25 % 06/15/21 $ $ BreitBurn Energy Partners L.P./BreitBurn Finance Corp. 10/15/20 Calfrac Holdings L.P. 1,3 12/01/20 Chaparral Energy, Inc. 02/01/17 Consol Energy, Inc. 04/01/20 Crosstex Energy L.P./Crosstex Energy Finance Corp. 02/15/18 EV Energy Partners L.P./EV Energy Finance Corp. 04/15/19 Frac Tech Services LLC/Frac Tech Finance, Inc. 1,3 11/15/18 Hercules Offshore, Inc. 1,3 10/15/17 Hilcorp Energy I LP/Hilcorp Finance Co. 1,3 02/15/20 Key Energy Services, Inc. 03/01/21 Linn Energy LLC/Linn Energy Finance Corp. 04/15/20 Precision Drilling Corp. 2 11/15/20 SESI LLC 1,3 12/15/21 Trinidad Drilling Ltd. 1,2,3 01/15/19 Total Energy (Cost - $3,296,483) Finance & Investment - 0.5% Hexion U.S. Finance Corp. 1,3 (Cost - $100,000) 04/15/20 Media - 3.3% Cablevision Systems Corp. 09/15/17 CCO Holdings LLC/CCO Holdings Captial Corp. 04/30/20 Mediacom LLC/Mediacom Capital Corp. 08/15/19 Total Media (Cost - $634,391) Real Estate - 1.0% Realogy Corp. 1,3 (Cost - $175,816) 02/15/19 Services Cyclical - 3.5% AMC Entertainment, Inc. 06/01/19 Caesars Entertainment Operating Company, Inc. 06/01/17 Cedar Fair L.P./Canada's Wonderland Co./Magnum Management Corp. 08/01/18 Total Services Cyclical (Cost - $683,243) Services Non-Cyclical - 3.4% Fresenius Medical Care US Finance II, Inc. 1,3 01/31/22 HCA, Inc. 10/01/18 Health Management Associates, Inc. 1,3 01/15/20 Total Services Non-Cyclical (Cost - $670,207) Technology & Electronics - 4.1% Coleman Cable, Inc. 02/15/18 First Data Corp. 1,3 06/15/19 First Data Corp. 1,3 01/15/21 Freescale Semiconductor, Inc. 1,3 04/15/18 Total Technology & Electronics (Cost - $779,381) Telecommunications - 8.4% CenturyLink, Inc. 06/15/21 Cincinnati Bell, Inc. 10/15/20 DISH DBS Corp. 06/01/21 Frontier Communications Corp. 03/15/19 inVentiv Health, Inc. 1,3 08/15/18 Lamar Media Corp. 04/15/18 Level 3 Financing, Inc. 1,3 07/15/20 Windstream Corp. 03/15/19 Total Telecommunications (Cost - $1,654,193) Brookfield High Yield Fund Schedule of Investments (Unaudited) March 31, 2012 Interest Rate Maturity Principal Amount (000s) Value HIGH YIELD CORPORATE BONDS (continued) Utility - 2.7% Calpine Corp. 1,3 7.25 % 10/15/17 $ $ Mueller Water Products, Inc . 06/01/17 Total Utility (Cost - $522,960) Total HIGH YIELD CORPORATE BONDS (Cost - $17,959,646) Total Investments - 92.2% (Cost - $17,959,646) Other Assets in Excess of Liabilities - 7.8% TOTAL NET ASSETS - 100.0% $ Brookfield High Yield Fund Notes to Schedule of Investments (Unaudited) March 31, 2012 The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 - Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers.As of March 31, 2012, the total value of all such investments was $5,796,201 or 28.97% of net assets. 2 - Foreign security or a U.S. security of a foreign company. 3 - Private Placement. Notes to Schedule of Investments (Unaudited) Valuation of Investments: Debt securities, including U.S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the latest price furnished by an independent pricing service or, if not valued by an independent pricing service, using prices obtained from at least two active and reliable market makers in any such security, or a broker-dealer. Short-term debt securities with remaining maturities of sixty days or less are valued at cost with interest accrued ordiscount accreted to the date of maturity, unless such valuation, in the judgment of the Adviser’s Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last quoted price as of the close of business on the valuation date. Equity securities for which no sales were reported for that date are valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. When price quotations for certain securities are not readily available, or if the available quotations are not believed to be reflective of market value by the Adviser, those securities will be valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee using procedures adopted by and under the supervision of the Trust’s Board of Trustees (the “Board” or “Trustees”). There can be no assurance that a Fund could purchase or sell a portfolio security at the price used to calculate a Fund’s NAV. Fair valuation procedures may be used to value a substantial portion of the assets of each Fund. A Fund may use the fair value of a security to calculate its NAV when, for example, (1) a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2) trading in a portfolio security is suspended and not resumed prior to the normal market close, (3) a portfolio security is not traded in significant volume for a substantial period, or (4) the Adviser determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The “fair value” of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1) evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2) comparison to the values and current pricing of securities that have comparable characteristics; (3) knowledge of historical market information with respect to the security; (4) other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. In addition, whenever developments in one or more securities markets after the close of the principal markets and before the time the Fund determines its net asset value would, if such developments had been reflected in such principal markets, likely have more than a minimal effect on the Fund’s net asset value per share, the Fund may fair value such portfolio securities based on available market information as of the time the Fund determines its net asset value. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long- term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Fund’s Board has adopted procedures for the valuation of the Fund’s securities and has delegated the day to day responsibilities for valuation determinations under these procedures to Brookfield Investment Management Inc. (the “Advisor”).Securities are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers.If a market value or price cannot be determined for a security or a significant event has occurred that would materially affect the value of the security, the security is fair valued by the Advisor’s Valuation Committee.The Valuation Committee is comprised of senior members of the Advisor’s management team. To assess the continuing appropriateness of security valuations, the Advisor (or its third party service provider who is subject to oversight by the Advisor), regularly compares one of its prior day prices, prices on comparable securities and sale prices to the current day prices and challenges those prices that exceeds certain tolerance levels with the third party pricing service or broker source.For those securities valued by fair valuations, the Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. Each investment asset or liability of the Fund is assigned a level at measurement date based on the significance and source of the inputs to its valuation.Various data inputs are used in determining the value of each of the Fund's investments as of the reporting period end. These data inputs are categorized in the following hierarchy under applicable financial accounting standards: Level 1 - unadjusted quoted prices in active markets for identical assets or liabilities (including securities actively traded on a securities exchange) Level 2 - inputs other than unadjusted quoted prices that are observable for the asset or liability (such as unadjusted quoted prices for similar assets and market corroborated inputs such as interest rates, prepayment speeds, credit risks, etc.) Level 3 - significant unobservable inputs (including the Manager’s own judgments about assumptions that market participants would use in pricing the asset or liability). The inputs used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund’s investments carried at fair value: Brookfield Global Listed Real Estate Fund Valuation Inputs Common Stocks Total Level 1 - Quoted Prices Level 2 - Quoted Prices in Inactive Markets or Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - - Total Brookfield Global Listed Infrastructure Fund Valuation Inputs Common Stocks Total Level 1 - Quoted Prices Level 2 - Quoted Prices in Inactive Markets or Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - - Total Brookfield High Yield Fund Valuation Inputs High Yield Corporate Bonds Total Level 1 - Quoted Prices $- $- Level 2 - Quoted Prices in Inactive Markets or Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total The following is a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value: Investments in Securities High Yield Corporate Bonds Total Balance as of December 31, 2011 Accrued Discounts (Premiums) Realized Gain (Loss) Change in Unrealized Appreciation (Depreciation) Purchases at Cost Sales Proceeds Transfers into Level 3 - - Transfers out of Level 3 (a) Balance as of March 31, 2012 Change in unrealized gains or losses relating to assets still held at reporting date (a) Transferred due to increase/decrease of observable market data for these securities primarily an increase in trade basis information versus dealer quotes. Federal Income Tax Basis: The federal income tax basis of the Funds’ investments at March 31, 2012 was as follows: Fund Cost of Investments Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation Brookfield Real Estate Fund $ (3,788) Brookfield Infrastructure Fund Brookfield High Yield Fund Item 2. Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective, based on their evaluation of such disclosure controls and procedures as of a date within 90 days of the filing of this report on Form N-Q. (b) As of the date of filing this Form N-Q, the registrant’s principal executive officer and principal financial officer are aware of no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected or is reasonably likely to materially affect the registrant’s internal control over financial reporting. Item 3. Exhibits The certifications required by Rule 30a-2(a) under the 1940 Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Brookfield Investment Funds By (Signature and Title)*/s/ Kim G. Redding Kim G. Redding President and Principal Executive Officer Date May 22, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Kim G. Redding Kim G. Redding President and Principal Executive Officer Date May 22, 2012 By (Signature and Title)*/s/ Steven M. Pires Steven M. Pires Treasurer and Principal Financial Officer Date May 22, 2012 * Print the name and title of each signing officer under his or her signature.
